DETAILED ACTION
Currently claims 1-20 are pending for application 16/566504 filed 10 September 2019. All references in the IDS have been considered. It is noted that this application claims priority to foreign application Priority to IN201841039490 filed 18 October 2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 is not punctuated with a period; each claim must end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “invariant” in each of claims 3, 10, and 17 is a relative term which renders the claim indefinite. The term “invariant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, this renders each of claims 3, 10, and 17 indefinite because it is not clear relative to what attribute or in what sense the pattern recognition is invariant. Claims (4, 5), (11, 12), and (18, 19) are also rejected because they respectively depend from claims 3, 10, and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)

Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 8 recites a method which is a process. Claims 1 and 15 recite a system and product respectively.
Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “wherein the … is configured to perform the following steps: start an integration flow map”,  “… a plurality of next step predictions within the integration flow map based on the collected user context”,  “… a selection of a selected next step prediction of the plurality of next step predictions”   as drafted, are mental steps of starting a flow map (pen and paper), of forming a set of predictions based on context data (judgment, evaluation), and of selecting a prediction from a set of predictions (judgement, evaluation).  Under the broadest reasonable interpretation, the limitations cover processes performed in the mind with pencil and paper. Therefore, claim 1 recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites additional elements that includes “computer” and “microprocessors” and additional functionality that includes “collect user context”, “provide …”, and “receive …” , the computer is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component and the functions of providing, receiving, and collecting data are mere data gathering steps. Moreover, each of the elements “ICS (integration cloud services)” and “artificial intelligence/machine learning”   is recited at a high level of generality and merely generally links the judicial exception to particular technological environments (machine learning and ICS).  that does not impose a meaningful limitation on the judicial exception. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—, each of the additional recited elements “ICS (integration cloud services)” and “artificial intelligence/machine learning”   is recited at a high level of generality and merely generally links the judicial exception to particular technological environments (machine learning and ICS) and are therefore insignificant extra-solution activity. In addition, the claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and it is noted that the claimed extra-solution data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 8 and 15, which recite a method and a computer product, respectively, to perform the mental steps. It is noted that claim 15 additionally recite additional elements in the following limitations that are recited at a high-level of generality such that amounts to no more than a mere instructions to apply the exception using a generic computer component (Step 2A, Prong 2) and that are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):  non-transitory computer readable storage medium comprising instructions that are executed by processors (claim 15).
As to dependent claims 2-7, 9-14, and 16-20, which depend respectively from claims 1, 8, and 15, additional limitations are recited that fall under Step2A prong 1 as mental steps as follows: 
Claims 3, 9, 17: “wherein a hierarchical clustering model of invariant pattern recognition of process models is utilized in providing the plurality of next step predictions”  (modeling/recognition and predictive functions are mental steps - judgement, evaluation) 
Claims 4, 10, 18: “wherein the hierarchical clustering model utilizes stored … knowledge of process design as a hierarchy of clusters” (more details of modeling/recognition and predictive functions as mental steps - judgement, evaluation)
Claims 5, 11, 19: “wherein the hierarchical clustering model further utilizes … models based on the collected user context” (more details of modeling/recognition and predictive functions as mental steps - judgement, evaluation)
Claims 6, 12: “wherein a ranking generator is used in providing the plurality of next step predictions.” (ranking and predictive functions as mental steps - judgement, evaluation with ranking also with pen and paper)
Claims 7, 13: “wherein the ranking generator utilizes an input pattern to rank a plurality of output patterns matched with the input pattern, the ranking utilizing one or more inputs; and wherein the input pattern is created in part from the collected user context.” (additional details of the ranking and predictive functions as mental steps - judgement, evaluation, and observation with ranking according to context and an observed pattern also with pen and paper)
Claim 20: “wherein a ranking generator is used in providing the plurality of next step predictions; wherein the ranking generator utilizes an input pattern to rank a plurality of output patterns matched with the input pattern, the ranking utilizing one or more inputs; and wherein the input pattern is created in part from the collected user context.” (ranking and predictive functions as mental steps - judgement, evaluation, and observation with ranking according to context and an observed pattern also with pen and paper)
In addition, claims (2, 9, 16), (4, 10, 18), and (5, 11, 19) recite additional elements to be addressed at Step 2A, Prong 2 and at Step 2B as follows. Claims (2, 9, 16) each recites additional details for the data gathering step of collecting user context data functions of providing, receiving, and collecting data are mere data gathering step; this claimed extra-solution data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)).   Claims (4, 10, 18) and  (5, 11, 19) each recites “machine learning”  which is recited at a high level of generality, merely generally links the judicial exception to particular technological environments (machine learning, and therefore is insignificant extra-solution activity. Consequently, none of the additional limitations imposes a meaningful limit on the judicial exception; they are insufficient to transform a judicial exception to a patentable invention.
In summary, as shown in the analysis above, claims 1-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-20 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al. (“US2016/0358354, published 8 December 2016), hereinafter referred to as Alli, in view of  Mascaro et al. (US2017/0308960, published 26 October 2017), hereinafter referred to as Mascaro. 

In regards to claim 1, Alli teaches A system for next step prediction for ICS (integration cloud services) flow using …, comprising: a computer including one or more microprocessors; wherein the computer is configured to perform the following steps: ([0070,  0079, 0085, Figure 3] As shown in FIG. 8, the mapping records in the database can include extracted mapping records 812 from various sources; and mapping records 817 inferred from the extracted mapping records by an inferred mapping record generator 811 using various semantic inference logics., The API for retrieving mapping recommendations can be invoked, which in turn can invoke the auto Suggestion engine to retrieve rule-based recommended mappings. The auto Suggestion engine can inspect the Source and target data objects, and provide mapping recommendations in an array back to the API for retrieving mapping recommendations., As shown in FIG. 10, at step 1011, an integration cloud service is provided on a computer including a micro processor, wherein the integration cloud service includes a web interface application for creating an integration flow between a source application and a target application, and a runtime for executing the integration flow., wherein an ICS design framework (see, for example Figure 3) includes the determination/inference, using computer components, a recommended/predicted flow between source and target data objects (i.e., a prediction of a next step flow mapping between source and object). start an integration flow map; ([0023, 0029, Figure 2, Figure 3]  As shown in FIG. 1, an ICS 107 can provide a cloud-based integration platform for designing, executing, and managing ICS integration flows. The ICS can include a web application 109 and an ICS runtime 115 executing on an application server 117 in an enterprise cloud environment (for example, Oracle Public Cloud) 101. The web application can provide a design time that exposes a plurality of user interfaces for a developer to design, activate, manage, and monitor an ICS integration flow., As shown in FIG. 2, a particular connection (for example, connection A) can be dragged and dropped 211 to the development interface as a source connection 213, and connection N can be dragged and dropped 209 to the development interface as a target connection 215., wherein the ICS framework builds, via the development interface, integration flows (i.e., including an initiation in response to user interactions with that development interface of the building process for finding suitable maps in that integration flow in the development interface) collect user context; ([0029, 0030, Figure 2] As shown in FIG. 2, a particular connection (for example, connection A) can be dragged and dropped 211 to the development interface as a source connection 213, and connection N can be dragged and dropped 209 to the development interface as a target connection 215., In accordance with an embodiment, the source and target connections can be further configured to include additional information. For example, the additional information can include types of operations to be performed on data associated with a request, and objects and fields against those operations., wherein the ICS framework determines/identifies user context in the form of at least the source data object (information provided by the user but including any element in that object) but also a target data object (also provided/selected by the user) which (in combination with the source data object) also provides a context for flow recommendation and wherein both source and target data include additional information such as types of operations to be performed on the data which are also user contextual data.) provide a plurality of next step predictions within the integration flow map based on the collected user context; ([0029, 0035, 0039] As shown in FIG. 2, a particular connection (for example, connection A) can be dragged and dropped 211 to the development interface as a source connection 213, and connection N can be dragged and dropped 209 to the development interface as a target connection 215., In accordance with an embodiment, a recommendation engine can be used to provide the recommended mappings, each recommended mapping associated with a rating, indicating the reliability or quality of the recommended mapping. A recommended mapping can be dis played with its associated rating for a user to determine whether the recommended mapping can be used., In accordance with an embodiment, when an ICS developer clicks on a recommendation button, a recommendation engine 347 can be invoked to retrieve recommended mappings between the Source and target data objects, from a database 345 and/or from another source (for example, a rule-based auto Suggestion engine). Each recommended mapping can be graphically displayed between a source element and a target element, with a rating associated with the recommended mapping., wherein the ICS framework generates a set of recommended mappings between the source and target objects (i.e., a recommendation/prediction of pertinent/useful flow connections between the source and the target) which are based on the (contextual) elements of the source and target data (including the additional information associated with the source and target data) such that the specific mappings form the next step predictions (between source and target elements) within that integration flow.) receive a selection of a selected next step prediction of the plurality of next step predictions.  ([0039, 0046, Figure 5, Figure 10] In accordance with an embodiment, when an ICS developer clicks on a recommendation button, a recommendation engine 347 can be invoked to retrieve recommended mappings between the Source and target data objects, from a database 345 and/or from another source (for example, a rule-based auto Suggestion engine). Each recommended mapping can be graphically displayed between a source element and a target element, with a rating associated with the recommended mapping., In accordance with an embodiment, when an ICS developer can click on a dotted line associated with a recommended mapping, options can be displayed for the developer to accept or reject the recommended mapping., wherein the user receives a set of recommended/predicted integration flow mappings between the source and the target and selects a particular mapping from the set of recommended/predicted mappings (which is received by the system or interface in the interactive development interface) and wherein the system itself performs a selection based on rating evaluations of the set of next step/mapping predictions.)
However, Alli does not explicitly teach …artificial intelligence/machine learning. In other words, although Alli teaches that the ICS system “infers” or uses rule-based and inference methods for recommending/predicting (next step) mappings in the integration flow, he does not explicitly disclose that this recommendation process makes use of artificial intelligence or machine learning methods. 
However, Mascaro, in the analogous environment of configuring the software element flows, teaches  next step prediction for … flow using artificial intelligence/machine learning    collect user context; provide a plurality of next step predictions within the … flow map based on the collected user context; ([0038, 0096, 0100, Figure 4] In various embodiments , one or more cloud computing environments are used to create , and / or deploy , and / or operate at least part of the software system that can be any form of cloud computing environment , such as , but not limited to , a public cloud ; a private cloud ; a virtual private network ( VPN ) ; a subnet ; a Virtual Private Cloud ( VPC ) ; a sub - net or any security / communications grouping ; or any other cloud - based infrastructure ,…, The predictive models 506 determine one or more characteristics of a user based on one or more other characteristics of a user , according to one embodiment . The predictive models 506 are trained using known user characteristics data 516 from prior users of the software system , according to one embodiment . The predictive model 506 receive known user characteristics data 516 of current users and predict , determine , and / or estimate one or more unknown user characteristics with a likelihood or accuracy that is a characteristic of the predictive model . …. The predictive models are defined by one or more techniques such as , …, decision trees , extra trees , neural networking , random forests , …Naive Bayes , …., The analytics model manager 507 trains the analytics models by generating a decision tree , based on how particular predictive models 506 and / or user experience options 514 perform with particular user segments 524 , according to one embodiment ., wherein a method for optimizing the flow of software elements (i.e., of a next step prediction in a cloud computing environment in the form of selection of “user experiences” relative to that software flow) according to user characteristics (collected user context information) using various machine learning/artificial techniques/model, in particularly including decision trees.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli to perform the next step prediction for ICS (integration cloud services) flow using artificial intelligence/machine learning.  The modification would have been obvious because one of ordinary skill would have been motivated to use artificial intelligence/machine learning methods to achieve improved efficiency and customization of user experiences in software systems by using machine learning methods to dynamically and adaptively identify/predict the customized flow of software elements in that software system based on user characteristics (Mascaro, [Abstract, 0005, 0006, 0096]).

In regards to claim 6, the rejection of claim 1 is incorporated and Alli further teaches wherein a ranking generator is used in providing the plurality of next step predictions.  ([0073, Figure 3, Figure 8]The ranking engine can generate a rating (for example, a score or number of stars) indicating the reliability or quality of that mapping record., wherein the ICS framework generates a set of rated/ranked recommended mappings between the source and target objects (i.e., a recommendation/prediction of pertinent/useful flow connections between the source and the target) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli to incorporate the teachings of Mascaro for the same reasons as pointed out for claim 1.

In regards to claim 7, the rejection of claim 6 is incorporated and Alli further teaches wherein the ranking generator utilizes an input pattern to rank a plurality of output patterns matched with the input pattern, the ranking utilizing one or more inputs; ([0070, 0071, Figure 2] As shown in FIG. 8, the mapping records in the database can include extracted mapping records 812 from various sources; and mapping records 817 inferred from the extracted mapping records by an inferred mapping record generator 811 using various semantic inference logics., For example, if the extracted mapping records include a mapping record that maps element E to element F. and a mapping record that maps F to element G, the inferred mapping record generator can generate an additional (inferred) mapping record that maps element E to element G., wherein the ranking engine (generator) provides rankings of mappings (i.e., output selectivity patterns) between the source and target data objects (plurality of next object predictions) based on a input patterns in the form of previous selected mappings either selected by the user interactively engaged with the development interface or previous selected mappings (from which the mapping patterns are inferred).) and wherein the input pattern is created in part from the collected user context.  ([0073, 0074, 0075, Figure 2, Figure 3, Figure 8] In accordance with an embodiment, each mapping record, either extracted or inferred, can be associated with a rating provided by a ranking engine 815. The ranking engine can generate a rating (for example, a score or number of stars) indicating the reliability or quality of that mapping record., In accordance with an embodiment, the ranking engine can use a plurality of factors to generate a rating for a mapping record, for example, the source of a mapping record, whether the mapping record is extracted or inferred, number of tenants that have used the mapping record, and a usage count of the mapping record., In accordance with an embodiment, when a map ping record is inserted into the database, a default rating can be provided based on the Source of the mapping record. Each time that the mapping record is used by different tenants, the usage count for the mapping record can be increased., wherein the input patterns (previously selected mappings) is based on the number of tenants that have used the mapping record (a user context) such that, in addition, each time the mapping is used by different tenants, the usage count is increased in the mapping record (i.e., the input pattern is thereby created in part from the collected user context))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli to incorporate the teachings of Mascaro for the same reasons as pointed out for claim 1.

Claim 8 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Alli and Mascaro. 

Claim 13/8 is also rejected because it is just a method implementation of the same subject matter of claim 6/1 which can be found in Alli and Mascaro. 

Claim 14/13 is also rejected because it is just a method implementation of the same subject matter of claim 7/6 which can be found in Alli and Mascaro. 

Claim 15 is also rejected because it is just a computer readable storage medium implementation of the same subject matter of claim 1 which can be found in Alli and Mascaro. It is noted that claim 15 also recites memory and instructions to execute the method which are also found in Alli (e.g., [0090]).  

Claim 20/13 is also rejected because it is just a method implementation of the same subject matter of claims 6/1 and 7/1 which can be found in Alli and Mascaro. 

	
Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alli, in view of  Mascaro, and in further view of Redlich et al. (US2009/0254572, Published 8 October 2009), hereinafter referred to as Redlich. 

In regards to claim 2, the rejection of claim 1 is incorporated and Alli further teaches wherein user context takes into account the … and user information. ([0029, 0070, Figure 2] As shown in FIG. 2, a particular connection (for example, connection A) can be dragged and dropped 211 to the development interface as a source connection 213, and connection N can be dragged and dropped 209 to the development interface as a target connection 215., As shown in FIG. 8, the mapping records in the database can include extracted mapping records 812 from various sources; and mapping records 817 inferred from the extracted mapping records by an inferred mapping record generator 811 using various semantic inference logics., wherein the user context information includes a user-specification of the source object (i.e., user information in the sense of being user specified)  but also more generally, user information input into the development interface (including any historic selections by previous users and contained in the extracted mapping records)
However, Alli does not explicitly teach … organization, subsidiary, department, sub-departments…. Although Alli teaches an ICS framework that is applicable to general SaaS scenarios, he does not disclose the specifics of particular scenarios (i.e., dependences on any business structure attribute).

However, Mascaro, in the analogous environment of configuring the software element flows, teaches  wherein user context takes into account the organization, …department … and user information ([0090] Additional examples of the known user characteristics (represented by the known user characteristics data 516 ) include , … a job title , an employer ' s address , … occupation…. ,wherein the contextual information used to determine a flow between software elements includes user characteristics data (user information) but also wherein this information includes user organization information in the form an employer (including the employer’s address) and a department (e.g., occupation which is being interpreted as a job type).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli for the user context to include organization, department, and user information.  The modification would have been obvious because one of ordinary skill would have been motivated to use artificial intelligence/machine learning methods to achieve improved efficiency and customization of user experiences in software systems by using machine learning methods to dynamically and adaptively identify/predict the customized flow of software elements in that software system based on user personal characteristics (Mascaro, [Abstract, 0005, 0006, 0096]).
However, Alli and Mascaro do not explicitly disclose … subsidiary, … sub-departments…. Mascaro does not explicitly disclose that department/subsidiary information is made use as user context information. 
However, Redlich, in the analogous environment of configuring access to cloud software elements, teaches  wherein user context takes into account the organization, subsidiary, department, sub-departments, and user information ([0248, 2146, 2693, 3105]The presentation of an ID will transform the sanitized, declassified documents and/or data streams back into a fuller version, at wire speed, based on their clearance levels and roles. Different versions of the original document/data stream will be reconstructed according to the rights of each different user., An eighteen-year plan will also entail vetting the integrity and ongoing availability of the contractors; after all, if GM owns Hughes, and Hughes owns the subsidiary that manufactures the missile guidance system, and GM sells Hughes and Hughes divests itself of the subsidiary, is the contractor still qualified?, Access control that is not merely driven by 1- or 2-authentication but also moderated by the current state of the system, network, or database. For example, access to payroll might not be granted Sunday access, whereas all access might be denied if the administrator has evidence of a break-in., The invention can be configured to resolve the major challenges facing government by enabling sharing of information between its different organizations in relationship to fighting terrorism. The invention for example can enable organizations, connected to the Homeland Security Department, to search data bases of various other government, state and local organizations, eliminating the fear of the “source” organizations, owning or controlling the source or plaintext documents that their proprietary data or granular critical data is released without their specific permission., wherein the contextual information used to determine a access-constrained flow of software elements (including information) is based on/takes account of organizational (e.g., state and local organizations), subsidiary (e.g., information sharing between subsidiaries such as Hughes relative to GM), department (e.g., Homeland Security but also more generally role/job type), and sub-department (e.g., payroll access/payroll sub-department of a parent organization but also more generally role/job type) information as well user information (e.g.,  clearance level).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli and Mascaro for the user context to take into account  the organization, subsidiary, department, sub-departments, and user information.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved security and legal compliance by dynamically configuring user access to cloud-based files access control according to organization, company, and user parameters (Redlich, [0006, 0007, 0008]).

In regards to claim 3, the rejection of claim 2 is incorporated and Alli does not further teach wherein a hierarchical clustering model of invariant pattern recognition of process models is utilized in providing the plurality of next step predictions.  In other words, although Alli teaches that the ICS system “infers” or uses rule-based methods for recommending/predicting (next step) mappings in the integration flow, he does not explicitly disclose that this recommendation process makes of a pattern recognition model. 
However, Mascaro, in the analogous environment of configuring the software element flows, teaches  wherein a hierarchical clustering model of invariant pattern recognition of process models is utilized in providing the plurality of next step predictions ([0112, 0117, Figure 4, Figure 7, Figure 8] In one embodiment , each node represents a segment of users to whom one of two predictive models ( or user experience options ) is applied . The users of a segment each receive one of two predictive models in accordance with the distribution rate , according to one embodiment ., In one embodiment , the predictive model ( or user experience option ) for a node is related to the level of the node in the decision tree 700 . In one embodiment , all levels of one decision tree provide binary options for whether or not to apply a predictive model ( or user experience option ) to a user ' s personalized user experience . In one embodiment , each level of the decision tree is associated with a different predictive model ( or user experience option ) , and each level of the decision tree provides binary options for whether or not to apply the predictive model ( or user experience option ) associated with that level to a user ' s personalized user experience ., wherein a method for optimizing the flow (i.e., of a next step prediction) of software elements according to user characteristics (collected user context information) using decision trees in which the segmented user data (user response data) is hierarchically clustered according to observed/recognized (statistical) patterns (hierarchical clustering model) and wherein this pattern recognition is associated with predictive models of software configuration flow (process models) with that pattern recognition being invariant in the sense of being generally applicable to a variety of users (i.e., invariant applicability across users with different interests).)    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli for a hierarchical clustering model of invariant pattern recognition of process models to be utilized in providing the plurality of next step predictions.  The modification would have been obvious because one of ordinary skill would have been motivated to use artificial intelligence/machine learning methods, including predictive hierarchical decision tree models, to achieve improved efficiency and customization of user experiences in software systems by using machine learning methods to dynamically and adaptively identify/predict the customized flow of software elements in that software system based on user personal characteristics (Mascaro, [Abstract, 0005, 0006, 0096, 0117]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli and Mascaro to incorporate the teachings of Redlich for the same reasons as pointed out for claim 2.

In regards to claim 4, the rejection of claim 3 is incorporated and Alli does not further teach wherein the hierarchical clustering model utilizes stored machine learning knowledge of process design as a hierarchy of clusters.  In other words, although Alli teaches that the ICS system “infers” or uses rule-based methods for recommending/predicting (next step) mappings in the integration flow, he does not explicitly disclose that this recommendation process makes of a pattern recognition model. 
However, Mascaro, in the analogous environment of configuring the software element flows, teaches  wherein the hierarchical clustering model utilizes stored machine learning knowledge of process design as a hierarchy of clusters ([0112, 0117, Figure 4, Figure 7, Figure 8] In one embodiment , each node represents a segment of users to whom one of two predictive models ( or user experience options ) is applied . The users of a segment each receive one of two predictive models in accordance with the distribution rate , according to one embodiment ., In one embodiment , the predictive model ( or user experience option ) for a node is related to the level of the node in the decision tree 700 . In one embodiment , all levels of one decision tree provide binary options for whether or not to apply a predictive model ( or user experience option ) to a user ' s personalized user experience . In one embodiment , each level of the decision tree is associated with a different predictive model ( or user experience option ) , and each level of the decision tree provides binary options for whether or not to apply the predictive model ( or user experience option ) associated with that level to a user ' s personalized user experience ., wherein the construction of the  decision tree (predictive hierarchical clustering model)  is based on (makes use of) previous user response data (stored machine learning knowledge) in which the segmented user data (user response data) is clustered according to the recognized (statistical) patterns with successive nodes forming a hierarchy of clusters with each node accordingly associated with a different software flow configuration (i.e., related to a process design).)    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli for the hierarchical clustering model to use stored machine learning knowledge of process design as a hierarchy of clusters.  The modification would have been obvious because one of ordinary skill would have been motivated to use artificial intelligence/machine learning methods, including predictive hierarchical decision tree models, to achieve improved efficiency and customization of user experiences in software systems by using machine learning methods to dynamically and adaptively identify/predict the customized flow of software elements in that software system based on user personal characteristics (Mascaro, [Abstract, 0005, 0006, 0096, 0117]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli and Mascaro to incorporate the teachings of Redlich for the same reasons as pointed out for claim 2.

In regards to claim 5, the rejection of claim 4 is incorporated and Alli does not further teach wherein the hierarchical clustering model further utilizes machine learning models based on the collected user context.  In other words, although Alli teaches that the ICS system “infers” or uses rule-based methods for recommending/predicting (next step) mappings in the integration flow, he does not explicitly disclose that this recommendation process makes of a pattern recognition model. 
However, Mascaro, in the analogous environment of configuring the software element flows, teaches  wherein the hierarchical clustering model further utilizes machine learning models based on the collected user context.  ([0112, 0117, Figure 4, Figure 7, Figure 8] In one embodiment , each node represents a segment of users to whom one of two predictive models ( or user experience options ) is applied . The users of a segment each receive one of two predictive models in accordance with the distribution rate , according to one embodiment ., In one embodiment , the predictive model ( or user experience option ) for a node is related to the level of the node in the decision tree 700 . In one embodiment , all levels of one decision tree provide binary options for whether or not to apply a predictive model ( or user experience option ) to a user ' s personalized user experience . In one embodiment , each level of the decision tree is associated with a different predictive model ( or user experience option ) , and each level of the decision tree provides binary options for whether or not to apply the predictive model ( or user experience option ) associated with that level to a user ' s personalized user experience ., wherein the construction of the  decision tree (predictive hierarchical clustering model)  is based on (makes use of) previous user response data (stored machine learning knowledge which also encompasses user context/characteristic information) in which each node (in the succession of nodes) correspond to different models (machine learning models) for the software flow configuration. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli for the hierarchical clustering model further to utilize machine learning models based on the collected user context.  The modification would have been obvious because one of ordinary skill would have been motivated to use artificial intelligence/machine learning methods, including predictive hierarchical decision tree models, to achieve improved efficiency and customization of user experiences in software systems by using machine learning methods to dynamically and adaptively identify/predict the customized flow of software elements in that software system based on user personal characteristics (Mascaro, [Abstract, 0005, 0006, 0096, 0117]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alli and Mascaro to incorporate the teachings of Redlich for the same reasons as pointed out for claim 2.

Claim 9/8 is also rejected because it is just a method implementation of the same subject matter of claim 2 which can be found in Alli, Mascaro, and Redlich. 

Claim 10/9 is also rejected because it is just a method implementation of the same subject matter of claim 3/2 which can be found in Alli, Mascaro, and Redlich. 

Claim 11/10 is also rejected because it is just a method implementation of the same subject matter of claim 4/3 which can be found in Alli, Mascaro, and Redlich. 

Claim 12/11 is also rejected because it is just a method implementation of the same subject matter of claim 5/4 which can be found in Alli, Mascaro, and Redlich. 

Claim 16/15 is also rejected because it is just a computer readable storage medium implementation of the same subject matter of claim 2/1 which can be found in Alli, Mascaro, and Redlich.

Claim 17/16 is also rejected because it is just a computer readable storage medium implementation of the same subject matter of claim 3/2 which can be found in Alli, Mascaro, and Redlich.

Claim 18/17 is also rejected because it is just a computer readable storage medium implementation of the same subject matter of claim 4/3 which can be found in Alli, Mascaro, and Redlich.

Claim 19/18 is also rejected because it is just a computer readable storage medium implementation of the same subject matter of claim 5/4 which can be found in Alli, Mascaro, and Redlich.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raheja et al. (US2016/0357826) teach an integration cloud service framework that determines mappings (next step predictions) from source to target based on inferred extracted mapping records (context data). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124